Citation Nr: 1119620	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left hip.

2.  Entitlement to an effective date earlier than January 25, 2008, for the award of a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an effective date earlier than December 12, 2007, for the award of service connection for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION


The Veteran served on active duty from May 1980 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, granted entitlement to a TDIU, effective June 1, 2009, and granted service connection for left hip arthritis, assigning a 10 percent evaluation from December 12, 2007.

Thereafter, in a January 2010 rating decision, the RO granted an earlier effective date of January 25, 2008 for the grant of the TDIU.  

The issue of entitlement to an increased rating for left hip disability addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 30, 2004, decision, the Board denied service connection for left hip disability.

2.  In a January 2007 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for left hip disability; later that month, he was provided notice of the February 1956 rating decision but did not appeal this determination.

3.  The Veteran's most recent application to reopen his service connection claim for a left hip disability was received by VA on December 12, 2007.

4.  In a rating decision dated in June 2009, the RO granted the Veteran's service connection claim for left hip disability, effective December 12, 2007, the date of receipt of the application to reopen the service connection claim.

5.  In a January 2003 rating decision, the RO denied entitlement to a TDIU, and in the following month, notified him of the determination and of his appellate rights; he did not appeal this determination and it therefore became final.

6.  The Veteran has not asserted that the January 2003 RO decision that denied his claim of entitlement to a TDIU was clearly and unmistakably erroneous.

7.  In December 2007, VA received a TDIU claim from the Veteran.  

8.  The Veteran's service-connected disabilities satisfied the schedular criteria on January 25, 2008.  

9.  In a January 2010 rating decision, the RO granted an effective date of January 25, 2008, for the award of a TDIU.

10.  In the one-year prior to the TDIU claim, there is no medical evidence showing that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment prior to January 25, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 12, 2007, for the award of service connection for left hip arthritis are not met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

2.  The criteria for an effective date earlier than January 25, 2008, for the award of a TDIU, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of the Veteran's claim for an earlier effective date for his left hip disability, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

As to his TDIU claim, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, i.e., entitlement to a TDIU, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board observes that all pertinent evidence has been associated with the claims folder, and indeed, the Veteran does not contend otherwise.  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his earlier effective date claims based on the current record.  

Earlier Effective Date for the Grant of Service Connection for Left Hip Disability

The Veteran asserts that an effective date earlier than December 12, 2007, should be granted for the award of service connection for his left hip disability.  According to his notice of disagreement, received in October 2009, the Veteran feels that the effective date should be January 28, 1999 which he states is the date of his C&P examination.  See VA Form-9.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on April 1, 2004.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

The basic facts pertinent to this earlier effective date claim are not in dispute.  In a February 1999 rating decision, the RO denied the Veteran's claim of service connection for a left hip disability and the Veteran filed an appeal of this determination.  In an April 2004 decision, the Board denied the Veteran's service connection claim for a left hip disability. 

The Veteran's application to reopen his claim of entitlement to service connection for a left hip disability was received by VA on September 15, 2006.  In a January 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claim for a left hip disability; in the same month, the Veteran was advised of his appellate rights and did not appeal this determination.  Thus, the January 2007 rating decision became final.

Thereafter, another application to reopen the Veteran's claim of entitlement to service connection for claim for a left hip disability was received by VA on December 12, 2007.  In a September 2008 rating decision, the RO denied the Veteran's service connection claim for a left hip disability and the Veteran appealed this determination.  

In a rating decision dated in June 2009, the RO granted service connection for left hip disability, effective December 12, 2007.

Because the Veteran's service-connected right knee disability aggravated his left hip, service connection for arthritis of the left hip was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for the award of service connection for degenerative arthritis of his left hip.

Earlier Effective Date for the Grant of TDIU

In a January 2003 rating decision, the RO denied entitlement to a TDIU, and was notified of his appellate rights in the following month.  He did not appeal such decision and it therefore became final.  Thus, absent clear and unmistakable error in that rating decision, which the Veteran does not even allege, that determination is final.  38 U.S.C.A. §§ 5109A, 7104 (West 2002); 38 C.F.R. §§ 3.105, 20.1103 (2010).  

The record further shows that in a September 2008 rating decision, the RO denied entitlement to a TDIU.  A notice of disagreement was received by VA in October 2008.  In a June 2009 rating decision, the RO granted entitlement to a TDIU, effective June 1, 2009.  Thereafter, in January 2010, the RO granted an earlier effective date of January 25, 2008, for the award of the TDIU.  

The Veteran now contends that he had been unemployable due to his service-connected disabilities for many years prior to that date, and asserts that the proper effective date should be in 1999.  The RO denied entitlement to a TDIU in a January 2003 rating decision, and it is undisputed that the Veteran received notice of that determination but did not appeal the RO's January 2003 rating decision.  Thus, absent clear and unmistakable error in that rating decision, which he does not even allege, that determination is final.  38 U.S.C.A. §§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  As such, entitlement to an earlier effective date is not warranted on this basis.

Following the RO's January 2003 rating decision the Veteran did not either a formal or informal claim prior seeking entitlement to a TDIU until December 12, 2007.  In granting entitlement to the benefit in January 2010, the RO based the effective date on the date that the Veteran's service-connected disabilities satisfied the schedular criteria for a TDIU set forth in 38 C.F.R. § 4.16(a), effective January 25, 2008.  In this regard, the Board agrees with the RO and finds that the Veteran's service-connected disabilities did not warrant extraschedular consideration under 38 C.F.R. § 4.16(b) because the evidence did not show that his then service-connected disabilities alone rendered him unable to secure and follow a substantially gainful occupation.  It thus follows that an effective date prior to that time must be denied.


ORDER

Entitlement to an effective date earlier than December 12, 2007, for the award of service connection for degenerative arthritis of the left hip is denied. 

Entitlement to an effective date earlier than January 25, 2008, for the award of TDIU is denied.  


REMAND

As to the Veteran's increased rating claim for a left hip disability, the Board finds that further development is necessary prior to adjudicating the claim on the merits.  The Board observes that the Veteran last underwent a VA examination of his left hip disability in August 2008, in conjunction with his original service connection claim.  According to VA treatment notes dated in June 2009, the Veteran is undergoing physical therapy due to a diagnosis of an altered gait, status-post (right) total knee replacement in April 2008.  This altered gait may have an impact on his service-connected left hip disability as well.  

In light of the evidence suggesting a possible worsening of left hip disability, the absence of records of his treatment for the condition since June 2009, and given that he has not had a VA examination of his left hip since August 2008, the Board finds that he should be scheduled for a comprehensive VA examination addressing the current nature and severity of his degenerative arthritis of the left hip.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding pertinent medical evidence, afford the Veteran an appropriate VA examination to determine the current nature and severity of his degenerative arthritis of the left hip.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

The examiner should note all relevant pathology associated with the Veteran's service-connected left hip disability.  In particular, the examiner should provide the range of motion of the Veteran's left hip, and note whether the Veteran's left hip exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left hip repeatedly over a period of time.

Also, the examiner is asked to indicate whether ankylosis of the left hip is present, and whether the Veteran's left hip disability is best classified as slight, moderate, or marked.  

2.  The RO should readjudicate the Veteran's increased rating claim for a left hip disability.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


